
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Bilbray,
			 Mr. Sam Johnson of Texas,
			 Mr. Gohmert,
			 Mr. Jones,
			 Mr. Westmoreland,
			 Mr. Nugent, and
			 Mr. Gingrey of Georgia) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  State and local governments should be supported for taking actions to
		  discourage illegal immigration and that legislation should be enacted to ease
		  the burden on State and local governments for taking such
		  actions.
	
	
		Whereas the Federal Government has failed to take adequate
			 measures to curb illegal immigration;
		Whereas the failure by the Federal Government to curb
			 illegal immigration has placed, and continues to place, a substantial burden on
			 State and local government agencies to address illegal immigration;
		Whereas many State and local governments have actively
			 worked to discourage illegal immigration and to assist in the enforcement of
			 the immigration laws of the United States;
		Whereas such actions and assistance have come at great
			 expense to State and local governments;
		Whereas numerous States’ governments have considered, or
			 will soon consider legislation or placed initiatives and referendums on the
			 ballot to enhance the ability of State and local agencies to discourage illegal
			 immigration and to ease the burden placed on the States;
		Whereas, in July of 2010, the Department of Justice filed
			 a lawsuit seeking to enjoin and invalidate Arizona State law S.B. 1070;
		Whereas S.B. 1070 is legislation passed by the Arizona
			 legislature to make it a State misdemeanor crime for an alien to be in Arizona
			 without documentation proving that they are in the country legally, bar State
			 or local officials or agencies from restricting enforcement of Federal
			 immigration laws, and creating new State penalties for those sheltering,
			 hiring, and transporting illegal aliens;
		Whereas numerous local governments have introduced, or
			 will soon introduce, ordinances to enhance the ability of local governments to
			 discourage illegal immigration, and to ease the burden placed on local
			 governments; and
		Whereas State and local governments continue to be
			 confronted with the issue of illegal immigration due to inaction on the issue
			 by the Federal Government: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)State and local
			 governments should be supported for taking actions to discourage illegal
			 immigration;
			(2)current laws
			 governing enforcement of the immigration laws of the United States should be
			 enforced to the highest extent of the law;
			(3)the Department of
			 Justice should not use taxpayer funds to sue States or local jurisdictions who
			 are forced to pass their own immigration legislation due to a failure of the
			 Federal government to act on the issue; and
			(4)Federal
			 legislation to enhance border security and the enforcement of immigration laws
			 should be passed quickly in order to ease the burden on State and local
			 governments.
			
